DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-14 is/are pending.

Response to Amendment
Applicants have proposed amending claim 1 to include the limitation "the polymer P1 represent from 30 to 70% by weight, relative to a total weight of the solid polymer electrolyte." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed adding a new claim 15. The applicants have not proposed canceling any claims. Therefore, the proposed amendment have presented additional claim(s) without canceling a corresponding number of finally rejected claim(s).

Response to Arguments
Applicant's arguments at page 6, paragraph 1 to page 8, paragraph 1 and page 12, paragraph 3 to page13, paragraph 5 have been fully considered but they are not persuasive.
Applicants argue Kynar 2801 by Atochem does not a content of HFP of at least 19% by weight and a melting temperature greater than or equal to 100 °C (P6/¶1–P8/¶1, P9/¶4, P10/¶7, P11/¶7). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Song, in a patent filed in 2000, discloses a copolymer P2 of Kynar 2801 provided by Atochem. Song-NPL (Conductivity Study of Porous Plasticized Polymer Electrolytes Based on Poly(vinylidene fluoride)), in a document published in 2000, discloses Kynar 2801 provided by Atochem has an HFP mol content of 12% (i.e., 24 wt%) and a melting point of 140–145 °C (TABLE II, P3219/C2/L3–22). Therefore, Kynar 2801 has a content of HFP of at least 19% by weight and a melting temperature greater than or equal to 100 °C.
Applicants argue Jin is totally outside the field of claims 1 and 15 (P12/¶5). Claims 1 and 15 are directed to solid polymer electrolytes. Jin discloses a protective layer (3) including a solid polymer electrolyte (see polyoxyethylene polymer electrolyte membrane, [0017]). Therefore, Jin is not totally outside the field of claims 1 and 15.
Applicants argue the membrane is then immersed in a liquid electrolyte (P12/¶7). Jin does not disclose any solvent immersion. Jin does not use the term "solvent" nor "immerse" or any variant. Therefore, Jin does not disclose the membrane is then immersed in a liquid electrolyte.
Applicants argue it is clear from Jin that the unit 0.1–10 M used for the lithium salt concentration in the membrane requires or necessarily involves the presence of a solvent (P12/¶7). Jin does not use the terms "solvent" and "immerse" or any variant. Jin states " a mixed polymer of a polyoxyethylene and a polyvinylidene fluoride-hexafluoropropylene copolymer comprising a lithium salt in a concentration of 0.1 to 10 M." Polyoxyethylene may be used as a solvating polymer and be present in a liquid form. The unit of M does not require the use of an additional solvent. Therefore, it is not clear from Jin that the unit 0.1–10 M used for the lithium salt concentration in the membrane requires or necessarily involves the presence of a solvent.
Applicants argue Adachi does not suggest to provide an HFP of at least 19 wt% (P13/¶2). Adachi discloses Kynar 2500 (see Kynar2500, [0018]). The instant application discloses Kynar 2500 is in accordance with the claimed invention. Therefore, Adachi suggests to provide an HFP of at least 19 wt%.
Applicants argue Adachi teaches away from an HFP of at least 19 wt% (P13/¶2). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argue the electrolyte sheet of Adachi has a totally different structure and a totally different composition than the one of Jin and cannot be combined (P13/¶5). Adachi and Jin are both directed to solid polymer electrolytes composed of polymers and electrolytes. Therefore, the electrolyte sheet of Adachi has a similar structure and composition to the one of Jin and can be combined.

Applicant's arguments at page 8, paragraph 2 to page 12, paragraph 1 (e.g., the solvating polymer P1 represents from 30 to 70% by weight, relative to the total weight of the solid polymer electrolyte) have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725